DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on31 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,207,135 or 10,653,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowed Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  see the reasons set forth in the action mailed on 17 August 2021. The Examiner notes that there was a typographical error in the 17 August 2021 mailing when referring to the Elkern reference; the patent number of the Elkern reference is 3,920,552.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Timothy P. Kelly/Primary Examiner, Art Unit 3753